ON PETITION FOR REHEARING
Respondents have filed a petition for rehearing in this case, but no questions not considered and disposed of in the opinion handed down are presented. Counsel simply views the evidence in the record in a light different from that in which this court sees it. It would serve no useful purpose to retraverse the ground already passed over, convinced as we are that a correct result was reached in our former decision filed herein. Accordingly, the petition for rehearing is denied.
Rehearing denied.
BLUME, C.J., and METZ, District Judge, concur. *Page 136